Citation Nr: 0833685	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-28 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an initial compensable evaluation for a left 
lateral epicondyle scar.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel





INTRODUCTION

The veteran served on active duty from November 1977 to 
February 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That decision granted service connection 
for a left lateral epicondyle scar and assigned a 
noncompensable evaluation effective from January 5, 2004.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

The Board also notes that the veteran has a pending claim for 
the issue of whether new and material evidence has been 
submitted to reopen a claim for a schizophreniform disorder.  
The Board remanded that issue in November 2007 for further 
development.  It appears that the RO is still developing that 
claim, as there is still no response from the National 
Personnel Records Center (NPRC) regarding the January 2008 
request for the veteran's personnel file.  In addition, the 
RO has not readjudicated the issue in a supplemental 
statement of the case (SSOC).  As such, that matter is not 
currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND


Reason for Remand:  To schedule the veteran for a video 
conference hearing before the Board at the RO in Muskogee, 
Oklahoma.

In a statement submitted in lieu of a VA Form 9 in August 
2007, the veteran's representative requested that the veteran 
be afforded a video conference hearing before the Board.  She 
indicated that the veteran would otherwise be willing to 
testify at a hearing before the Board at the RO, if a video 
conference hearing was not possible.  To date, the veteran 
has not been afforded either type of hearing.  The failure to 
afford the veteran a hearing would amount to a denial of due 
process.  38 C.F.R. § 20.904(a)(3) (2007).  Therefore, the 
veteran should be scheduled for a videoconference hearing 
before the Board at that RO in Muskogee, Oklahoma.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to the 
Muskogee RO for the following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via video conference 
at the local office in accordance with 
his request.  The veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board in accordance with appellate 
procedures.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




